Syllabus by
KINKADE, J.
CRIMINAL LAW
(190 C9) It is prejudicial error for the trial judge in a criminal prosecution based on 710-176 GC, to charge the jury that the prima facie presumption provided for in the second paragraph of that section is alone sufficient to warrant the jury in finding the accused guilty beyond a reasonable doubt of having issued a check on a bank in which he had not sufficient funds to meet the check, and that he issued the check with ,an intent to defraud the payee thereof.
(190 N3) When the state has in its possession documentary evidence forming part of the assets and flies of a bank closed and taken possession ' of by the state, which tends to establish the entire good faith of the accused and the want of intent on the part of the accused when issuing the check on the bank in which the accused did not then have to his credit sufficient funds to meet the check, and the state is unable to find and produce such evidence for use at the trial, but such documentary evidence is found and made available after trial and conviction, and is offered by the accused in support of his motion for a new trial on the ground of newly discovered evidence, it is prejudicial error to overrule the motion of the accused for a new trial on that ground.
Marshall, CJ, Robinson, Jones, Matthias, Day and Allen, JJ, concur.